Citation Nr: 1213544	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-35 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  

2.  Entitlement to service-connected burial benefits. 


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to September 1970.  He died in July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois.  

The issue of entitlement to service-connected burial benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in November 1978 and were legally divorced in April 1987.  The Veteran died in July 2006.  

2.  Lay statements regarding continuous cohabitation between the Veteran and the appellant from the date of the divorce in April 1987 to the date of the Veteran's death in July 2006 lack credibility.  

3.  VA treatment records generated after the Veteran's and the appellant's divorce in April 1987 and prior to the Veteran's death in July 2006 describe him as being divorced and/or living alone.  

4.  After the April 1987 divorce but before the Veteran's July 2006 demise, the Veteran and the appellant maintained separate residences in different cities.  In addition, they did not remarry each other, nor did they enter into any type of marital agreement after their divorce.  

CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for purposes of establishing entitlement to VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205, 3.206 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to the claim adjudicated herein because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Id.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action with regard to the issue adjudicated herein is harmless error.  

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2002 & Supp 2011); 38 C.F.R. §3.50(a)(2011).  VA DIC benefits are payable to a surviving spouse who was married to the veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2002); 38 C.F.R. § 3.54(c) (2011).  

Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j) (2011).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205 (2011).  

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2011).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54 (2011).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).  According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e., non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  See Black's Law Dictionary 144-45 (5th abridged ed. 1983).  

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2011).  

VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b).  Marriage is established by one of the following types of evidence (in the order of preference):

(1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 

(2) Official report from service department as to marriage which occurred while the Veteran was in service; 

(3) The affidavit of the clergyman or magistrate who officiated; 

(4) The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration; 

(5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; 

(6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 

(7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.

See 38 C.F.R. § 3.205 (2011).  

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  

Here, in August 2006, approximately one month after the Veteran's death, the appellant filed a VA Form 21-534 Application for DIC, death pension, and accrued benefits, claiming entitlement to benefits as a surviving spouse.  In the application, the appellant wrote that she and the Veteran were divorced in 1987, but continued to cohabitate on and off for the next sixteen years.  She also noted that their daughter was conceived one year following their divorce.  

The evidence of record includes the Certification of Marriage, which reflects that the appellant and Veteran were married in November 1978, as well as the April 1987 Judgment for Dissolution of Marriage awarded to the appellant by the Circuit Court of Cook County, Illinois, which effectively terminates her marital relationship with the Veteran.  

In response to the February 2007 rating action denying VA death benefits, to include DIC, death pension, and accrued benefits, the appellant submitted a Notice of Disagreement (NOD), wherein she acknowledged that she and the Veteran were divorced, but maintained that she met the eligibility criteria of a surviving spouse because she and the Veteran continued to live with one another, and conceived a child who they were jointly responsible for taking care of, after their divorce.  She further added that she never remarried after her divorce and that the times that she and the Veteran lived separately were due to medical reasons and were no fault of her own.  According to the appellant, she and the Veteran still treated one another as though they were married after their divorce.  

The Board notes that common law marriages are not recognized in the state of Illinois.  [Based on the Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/214), common law marriages contracted in Illinois after June 30, 1905 are invalid.]  Therefore, a common law marriage cannot be established under Illinois state law.  

However, VA's General Counsel has held in a precedent opinion that an appellant's lack of knowledge that a common law marriage was not recognized by the appropriate jurisdiction is a legal impediment that does not necessarily bar recognition of the marriage for VA purposes.  VAOPGCPREC 58-91 (June 17, 1991).  This is because under 38 C.F.R. § 3.52, the common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common-law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The impediment referred to here would be the jurisdiction's non-recognition of a common-law marriage.  

An attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the Veteran died; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  

The Board finds that the preponderance of the evidence in the current appeal is against a finding that the appellant and the Veteran were married prior to the Veteran's death as required by the law.  Therefore, the appellant in this case is not recognized as the Veteran's surviving spouse as defined by VA.  38 C.F.R. §§ 3.50(b), 3.53.  

The Board acknowledges the appellant's assertions during the pendency of the claim designed to suggest that the Veteran and the appellant lived together after their divorce, including at the time of his death.  See February 2007 NOD and September 2009 substantive appeal.  However, the Board finds that these statements lack credibility and are, therefore, entitled to no probative value because they are specifically refuted by the objective evidence of record.  

The Board notes that the appellant and the Veteran had at one time been married to one another (beginning in November 1978), but divorced in April 1987.  In statements made in the August 2006 claim, February 2007 NOD, and September 2009 substantive appeal, the appellant repeatedly acknowledged that she and the Veteran were in fact divorced at the time of his death.  In addition, VA treatment records generated after the April 1987 divorce and prior to the Veteran's death in July 2006 made clear that the Veteran was divorced and/or living alone.  See VA treatment report dated in June 2001 as well as a May 2005 VA examination report.  In addition, while the Veteran was compensated for his service-connected disabilities, there was no spouse listed on the award sheets.  While the July 2006 Certificate of Death lists the Veteran as married at the time of death, no surviving spouse was listed in the report.  Indeed, it was the appellant who provided the necessary information to the Medical Examiner's office so that the Veteran's death certificate could be issued, and this documentation reflects that the appellant and Veteran maintained separate addresses in different cities at the time of the Veteran's death.  Furthermore, in the September 2009 substantive appeal, the appellant maintained that she kept her finances separate from the Veteran's finances.  This evidence militates against a finding that the appellant was the Veteran's surviving spouse. 

The Board also finds that the preponderance of the evidence is against a finding that the appellant and the Veteran were "deemed" married pursuant to 38 C.F.R. § 3.52.  In this regard, there is no evidence of record to show that an attempted marriage occurred one year or more before the Veteran died.  In fact, both the appellant and the Veteran were aware that they were divorced since April 1987, and there is no indication of record that they remarried or attempted to remarry at any time before his death.  Moreover, the Board finds the Veteran's statements to VA medical providers regarding his status as divorced and/or living alone to be credible and highly probative.  He made these statements in connection with medical treatment while the appellant's statements were provided to VA in connection with a claim for monetary benefits.  The post-death statements are not entitled to a finding of credibility as they conflict with statements that the Veteran made regarding his status as divorced and/or living alone when he was alive.  

Although there is an "impediment" in this case (i.e., Illinois's non-recognition of common law marriage), the objective evidence described in detail above specifically refutes the appellant's assertion that she and the Veteran cohabitated after their divorce and were together at the time of his death.  On the contrary, the most probative evidence of record, to include VA treatment records and the appellant's subsequent applications for VA burial and DIC benefits, revealed that the Veteran and the appellant were divorced and maintained separate residences in different cities.  Even if it were true that the appellant and the Veteran cohabitated for many years, such cohabitation occurred in the state of Illinois, which does not recognize common law marriage.  Furthermore, the Board finds that the competent credible evidence of record does not reflect that the Veteran and appellant formed, or intended to form, a common law marriage prior to their periods of cohabitation before the Veteran's death.  To the extent that the appellant asserts that they cohabitated continuously after their divorce, her statements are refuted by the credible statements of the Veteran to VA medical providers that he was divorced and/or living alone.  Therefore, the appellant and the Veteran cannot be said to have been "deemed" married at the time of his death in July 2006.  

To qualify for benefits as a surviving spouse, the claimant must have been the Veteran's spouse on the date of his death.  The law does not provide any relevant exception to this requirement.  The Board is bound by the law and regulations in effect.  In the absence of authorizing statutory or regulatory authority, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990)(payment of money from the [Federal] Treasury" must be authorized by a statute")).  Based on the above analysis, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA death benefit purposes.  

While the Board is sympathetic to the appellant's circumstances, including any time and energy expended in caring for the Veteran in the time leading up to his death, there is no legal basis on which to provide the appellant equitable relief.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The appellant is not recognized as the surviving spouse of the Veteran for VA benefit purposes, to include entitlement to DIC, death pension, and accrued benefits, and her claim is denied.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits is not established.  


REMAND

By way of background, the record reflects that the appellant also submitted an application for burial benefits in August 2006, one month after the Veteran's death, and, therefore, within the time period allotted for filing a claim for burial benefits.  See 38 C.F.R. § 3.1601(a).  The record also reflects that the appellant bore the expenses associated with the Veteran's funeral.  Therefore, the appellant has proper standing to raise a claim of entitlement to burial benefits.  See 38 C.F.R. § 3.1601(a)(1)(ii).  In an April 2011 decision, the RO granted the appellant nonservice-connected burial benefits in the amount of $300.00 for funeral costs, and $300.00 for cemetery/plot costs.  

In a statement received at the RO several days later in April 2011, the appellant expressed her disagreement with this decision.  According to the appellant, the Veteran's death was caused by a service-related disability, and she is therefore entitled to reimbursement for the Veteran's funeral and burial expenses in excess of the amount provided under 38 U.S.C.A. §§ 2302(a) and 2303(b).  It does not appear that a Statement of the Case (SOC) regarding this claim has yet been furnished to her.  [In this regard, the Board notes that, by a March 2007 rating action, the RO granted service connection for the cause of the Veteran's death.  In that claim, the appellant was the Veteran's daughter.]  

As there remains an outstanding Notice of Disagreement, the Board remands the claim for service-connected burial benefits, for the RO to issue an SOC.  See 38 C.F.R. § 19.9(c).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

Furnish the appellant with an SOC pertaining to the issue of entitlement to service-connected burial benefits-if for any reason this claim cannot be granted.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


